COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In the Matter of the Marriage of Marcelle Guimaraes and
                         Christopher Scott Brann and in the Interest of NSB

Appellate case number:       01-16-00093-CV

Trial court case number:     2012-53837

Trial court:                 308th District Court of Harris County

       Appellant, Marcelle Guimaraes, has filed an Agreed Motion to Abate the Appeal
for the trial court to enter findings of fact and conclusions of law. The record shows that
Appellant requested findings of fact and conclusions of law on November 23, 2015. See
TEX. R. CIV. P. 296. Appellant further filed a notice of past-due findings of fact and
conclusions of law on December 21, 2015. See id. 297. Appellant filed a notice of appeal
on February 3, 2016. See TEX. R. APP. P. 26.1(a). Because the trial court has not issued
findings of fact or conclusions of law, appellant moved on July 27, 2016, for an order
abating this appeal and requiring the trial court to issue findings of fact and conclusions of
law.
       Because appellant timely filed a request for findings of fact and conclusions of law
and a notice of past due findings, the trial court had a mandatory duty to file findings of
fact and conclusions of law and erred by failing to do so. See TEX. R. CIV. P. 296, 297;
TEX. FAM. CODE ANN. § 6.711 (West 2006); Nationwide Capital Funding, Inc. v. H. Epps.
Co., No. 13–04–308–CV, 2006 WL 1030105, at *2 (Tex. App.—Corpus Christi Apr. 20,
2006, no pet.) (mem. op.); Elec. Power Design, Inc. v. R.A. Hanson Co., 821 S.W.2d 170,
171 (Tex. App.—Houston [14th Dist.] 1991, no writ), overruled on other grounds by In re
Gillespie, 124 S.W.3d 699 703–04 (Tex. App.—Houston [14th Dist.] 2003, orig.
proceeding).
       Accordingly, we grant appellant’s agreed motion to abate this appeal. We therefore
abate this appeal and remand this case to the trial court. On remand, we order the trial
court to file findings of fact and conclusions of law within 30 days of the date of this order.
See TEX. R. APP. P. 44.4(b); Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 773 (Tex.
1989); Elec. Power Design, 821 S.W.2d at 171. We further order the trial court clerk to
file a supplemental clerk’s record containing the trial court’s findings of fact and
conclusions of law within 45 days of the date of this order.

Judge’s signature: _/s/ Chief Justice Sherry Radack_
                    Acting individually  Acting for the Court

Date: August 23, 2016